Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION – ALLOWANCE
	This action is in response to the after-final amendment filed August 31, 2021. Claims 1-10 and 12-14 have been canceled; and no claims have been amended or newly added. Claims 15, 17, and 18 have been withdrawn. Claims 11 and 15-19 are pending in the application. 
Withdrawal of Prior Claim Rejections – 35 USC § 101
	In view of the 37 CFR 1.132 Declaration of Dr. Frederic Kendirgi, the 35 USC 101 rejection presented in the Final Office Action mailed July 1, 2021 is hereby withdrawn. According to the Declaration, the microbes in ATCC Deposit PTA-121751 include a combination of both obligate aerobes and obligate anerobes, all of which are in metabolically active form. Obligate aerobes and obligate anerobes are normally present in mutually exclusive metabolic environments in nature, and when they do occur together in nature, one will inhibit the metabolism of the other. Therefore, in effect, the product at issue here, i.e. ATCC Deposit PTA-121751, is not a natural product, but rather one in which the hand of man has led to an alteration in the form and/or function of one or more of the constituent microbes from its natural state. 
REJOINDER
Claim 11 is directed to an allowable method. Dependent claims 15, 17, and 18, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on September 25, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
	The following is an Examiner’s Statement of Reasons for Allowance of pending claims 11 and 15-19:
	The prior art does not disclose or reasonably suggest a method of improving plant growth and/or increasing crop yield comprising contacting soil, plants, or plant parts with a composition comprising ATCC Deposit PTA-121751.  
	The closest prior art appears to be the following:
1 Lόpez-Cervantes et al. (U.S. Patent Application Pub. No. 2013/0255338), disclosing a method comprising contacting soil with a composition comprising “HYTa” and a liquid fertilizer, i.e. the combination of ammonium nitrate and ammonium thiosulfate (ATS); wherein “HYTa” contains 7 Bacillus species, including Bacillus amyloliquefaciens; 5 Lactobacillus species; and 4 Clostridium species; and further comprises e.g. Bacillus sphaericus (i.e. now called Lysinibacillus sphaericus), and wherein the microbial species are preferably activated prior to contacting the soil (abstract; paragraphs 0025, 0026, 0121).
2. Lόpez-Cervantes et al. (U.S. Patent Application Pub. No. 2012/0084886), disclosing a “method” comprising contacting soil with a microbial composition known as “HYTa” that contains 7 Bacillus species, 5 Lactobacillus species, and 4 Clostridium species, and also disclose a “method” comprising contacting soil with a microbial composition known as “HQE” that contains 5 Bacillus species, 1 Pseudomonas species, 2 Lactobacillus species, and 1 Clostridium species, and further comprises e.g. Micrococcus, and Rhizobium; and further comprising contacting the soil with a liquid fertilizer; wherein the microbes are preferably activated prior to contacting the soil (abstract; paragraphs 0007-0009, 0050, 0122; Tables 1, 6, 10).
These references, however, do not explicitly 
Therefore, pending claims 11 and 15-19 are found to be patentable.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/DAVID BROWE/Primary Examiner, Art Unit 1617